Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose a system for determining a minimum distance from ground based obstacles for an aircraft and displaying an engine failure awareness chart comprising a user interface to display the engine failure awareness chart, and a processor to obtain aircraft characteristic and location of the ground based obstacles, and a display displaying the engine failure awareness chart  and at least one set of lines indicative of a region that is indicative of a minimum distance between the aircraft and the ground based obstacles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi, Ammar and Gadgil disclose aircraft obstacle detection and avoidance systems.
3.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689